Citation Nr: 1122665	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO.  10-09 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a chronic right knee disorder.

2.  Entitlement to service connection for a psychiatric disorder to include depression.


ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to June 1972.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the Veteran's claims for service connection for a right knee disorder and depression.  The Veteran disagreed and perfected an appeal.  


FINDINGS OF FACT

1.  A preponderance of the competent evidence supports a conclusion that the Veteran's right knee disorder was not incurred during active duty service.

2.  A preponderance of the competent evidence supports a conclusion that the Veteran's psychiatric disorder to include depression was not incurred during active duty service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a chronic right knee disorder is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Entitlement to service connection for a psychiatric disorder to include depression is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that when he was drafted into the Army and forced to leave behind a sick grandmother and a pregnant girlfriend, he became very depressed.  See April 2009 Veteran statement.  He also generally contends that he has had chronic knee pain since he was on active duty.  The Board will first address preliminary matters and then render a decision on the issues on appeal.   

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

This Veteran was informed in an August 2008 letter from the RO that in order to substantiate his claims for service connection, the evidence must show a current condition, an event or injury during service, and medical evidence of a relationship between the current condition and the event or injury during service.  He was also informed of how VA determines a disability rating and an effective date as required by the Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was further notified that VA would make reasonable efforts to help him obtain evidence necessary to support his claim, including requests for any pertinent records held by Federal agencies, such as military records, and VA medical records.  The Veteran was informed that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on his claim.  

The record reveals that the RO has obtained the Veteran's service treatment records all available private medical records identified by the Veteran and all VA medical records pertaining to the Veteran's claim.  The Veteran has received medical examinations pertaining to his service connection claims, including those provided in January 2009.  

VA has further assisted the Veteran throughout the course of this appeal by providing him with statements of the case which informed him of the laws and regulations applicable to the Veteran's claim.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran chose in writing in his March 2010 VA Form-9 substantive appeal not to present evidence and testimony at a hearing at the RO before a Veterans Law Judge.  The Board will address the merits of the Veteran's claims.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).

Right knee 

The Veteran generally contends that he had right knee pain during and since he was on active duty.  The Board will analyze the Veteran's claims by addressing each Shedden element described above in turn.  

The record includes the report of a January 2009 VA examination which indicates a diagnosis of "chronic right knee pain with osteoarthritis."  Thus, Shedden element (1) is satisfied.

With regard to element (2), however, the record does not support the Veteran's claim.  A careful review of the Veteran's service treatment records show no entry indicating a complaint of or treatment for any kind of knee disorder.  Indeed, the May 1972 medical history report filled out by the Veteran at the time of his discharge reveals that the Veteran marked "no" to having a "trick/locked knee."  Moreover, the accompanying May 1972 physical examination report does not indicate that the Veteran had a right knee problem or concern.  The Court has held that contemporaneous evidence has greater probative value than history as reported by the claimant. See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  The Court has also held that the Board may consider whether a veteran's personal interest may affect the credibility of testimony. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board further observes that the Veteran's claim was received by VA in July 2008, more than 35 years after the Veteran was discharged from active duty service.  There is no evidence in the record that the Veteran has sought treatment for his knees for the entire period between his VA claim and his discharge from service.  Indeed, the March 2006 Social Security Administration disability determination signed by a physician does not list the Veteran's right knee as a basis for disability.  Similarly, a September 1994 discharge summary does not include any indication that the Veteran has knee problems, but rather documents an arm condition and a continuing drug addiction. The Court has held that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning a veteran's health and medical treatment during and after military service.  The trier of fact should consider all of the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts.  Maxon v. Gober, 230 F.3d 1330 at 1333 (Fed. Cir. 2000).

In sum, the contemporary records are more probative than the Veteran's general statements given more than 35 years after the fact and made in support of a claim for monetary benefits.  In addition, subsequent records do not substantiate the Veteran's statements and they do not support the Veteran's claim; there is nothing in the records that indicates the Veteran had any knee problems over the years since his discharge from service.  Finally, while the Veteran is competent to describe the knee pain he felt, there is no evidence to show he is competent to provide a medical opinion that there is a connection between the pain he feels with his current diagnosed disorder and the undocumented knee pain he may have felt during service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].

After consideration of the entire record, the Board finds that Shedden element (2) is not satisfied by the evidence and further finds that element (3) is also not satisfied by the evidence.  For those reasons, the Board finds that entitlement to service connection for a right knee disorder is not warranted.

Psychiatric disorder

The Veteran contended that when he was drafted in 1971, he had to leave his pregnant girlfriend and a sick grandmother and report to active duty.  This made him depressed and he contends, apparently, that he has suffered from depression since.  See April 2009 Veteran statement.  The Veteran also contends that his subsequent drug and alcohol use were his attempts to self-medicate the depression that he felt.  He also contends that he sought treatment from Dr. L., an Arkansas physician, who treated the Veteran's psychiatric disorder during an unspecified early time.  The Veteran acknowledges that Dr. L. has no records of his treatment but also states that Dr. L. told the Veteran that he remember treating the Veteran.  The record includes a response to VA's attempt to obtain records from Dr. L.  The response is simply that Dr. L. has no records of treatment regarding the Veteran. 

With regard to Shedden element (1), the Veteran was seen in January 2009 by a VA psychiatrist who diagnosed the Veteran with "depressive disorder."  In addition, the record includes a January 2009 psychiatric evaluation which provides a diagnosis of "depressive disorder, NOS [not otherwise stated]."  Thus, element (1) is satisfied.

As above, a review of the Veteran's service treatment records does not support the Veteran's claim.  There are no entries or indications in the service treatment records that the Veteran complained of or was treated for any depression or related disorder during service.  The Veteran indicated on his May 1972 report of medical history filled out at the time of his discharge "no" to whether he had had "depression or excessive worry."  In sum, the contemporary records do not include any indication that the Veteran suffered from depression, much less include a diagnosis of depression during active duty service.  The Board finds that the contemporary records are more probative than the Veteran's statements made some 35 years after the fact.  

The Board is aware that it appears from subsequent medical records that the Veteran has had a rather long history of drug abuse.  The September 1994 record indicates the Veteran first sought treatment for such abuse in 1982; it is presumed that the 1994 record reflects what the Veteran told healthcare providers in 1994 because there are no records in evidence from 1982.  The diagnosis made in 1994, however, was for cocaine addiction and there is nothing in the 1994 report that indicates or suggests that the Veteran's underlying problem was depression related to his active duty service.  

The Board also observes that the Veteran's statement that his depression started during service is something that the Veteran may be competent to state.  However, his statements are less probative than the contemporary records, and his statements are at odds with the dearth of evidence of record showing that he has had chronic depression since service.  SeeForshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact]; see also 38 C.F.R. § 3.102 [noting that reasonable doubt exists because of an approximate balance of positive and "negative" evidence].  With regard to the Veteran's statement that Dr. L. told him that he remembered treating the Veteran at an unspecified earlier date, the Board notes that while Dr. L.'s simple response does not dispute the Veteran's recollection, it does not necessarily support the Veteran's statement.  The Board finds that the Veteran's statements were made in support of a claim for monetary benefits and were made more than 35 years after his discharge from active duty.  Thus, the Board concludes that the Veteran's statements are unreliable and that his statements lack credibility.

For the reasons stated above, the Board finds that the evidence does not satisfy Shedden elements (2) or (3) and that the claim for entitlement to service connection for a psychiatric disorder to include depression is not warranted. 



ORDER

Entitlement to service connection for a chronic right knee disorder is denied.

Entitlement to service connection for a psychiatric disorder to include depression is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


